UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6526


KEVIN SMITH, a/k/a Bar-None Royal Blackness,

                Plaintiff - Appellant,

          v.

JON OZMINT; GARY D. MAYNARD; ROBERT WARD; GARY A. BOYD; GENE
NOLES; JAMES SLIGH; DEBRA WISE; ALVIN GRABER; LESTER HINSON,
JR.; MS. HILL, OFC; DORIS CURENTON; MARY STEWART; DEAN DAY;
MARCIA R. FULLER; T. W. THOMAS; LAURIE F. BESSINGER; BERNARD
MCKIE; STEVENSON, Associate Warden; SAMUEL LATTA; JAMES
CHRISTENSEN; WILLIE MASON; HAROLD SCOTT; SERGEANT SHIVERS;
E. JENNINGS; E. REARDON; J. KIRCHER; S. BROWN; M. HAYES;
ROLLAND MOODY; S. HORSELY; JOEL MOORE; KENNETH JONES; NURSE
MURPHY; JOHN DOE, JR.; JANE DOE; RICHARD P. STROKER; MARY
DAVENPORT ANDERSON; LEON LOTT, JR.; DANIEL E. JOHNSON; DAVID
WILSON; CARLTON MEDLEY; DAVID MILDRED; JAMES ROBINSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Patrick Michael Duffy, Senior
District Judge. (9:04-cv-01819-PMD)


Submitted:   August 27, 2010             Decided:   September 23, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Smith, Appellant Pro Se.   Andrew Lindemann, DAVIDSON,
MORRISON & LINDEMANN, PA, Columbia, South Carolina; Sheally
Venus Poe, ALLEN, KOPET & ASSOCIATES, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Kevin Smith, a/k/a Bar-None Royal Blackness, a South

Carolina inmate, appeals a district court order adopting the

magistrate       judge’s    report     and          recommendation,        granting   the

Defendants’ renewed motion for summary judgment and dismissing

his claims under the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”).          Under RLUIPA:

       No government shall impose a substantial burden on the
       religious exercise of a person residing in or confined
       to an institution . . . even if the burden results
       from a rule of general applicability, unless the
       government demonstrates that imposition of the burden
       on that person-

       (1) is in furtherance           of       a    compelling     governmental
       interest; and

       (2) is the least restrictive means of furthering that
       compelling governmental interest.

42 U.S.C. § 2000cc-1(a).            In Smith v. Ozmint, 578 F.3d 246 (4th

Cir.    2008),     this    court     affirmed         the    dismissal       of   Smith’s

complaint    in    all    respects    except         for    his   RLUIPA    claim.     We

remanded    the    case    for     further      consideration        of     whether   the

Defendants met their burden of establishing that the grooming

policy at issue furthered a compelling governmental interest and

whether the policy was the least restrictive means of furthering

that interest.

            The    Defendants       filed       a    renewed      motion    for   summary

judgment and submitted additional affidavits in support of the

motion.     The magistrate judge issued a report and recommendation
                                            3
finding the Defendants established both compelling governmental

interests and that the grooming policy was the least restrictive

means of furthering those interests.                       The district court agreed

and granted summary judgment to the Defendants.

            This court reviews a district court’s order granting

summary judgment de novo.            Jennings v. Univ. of North Carolina,

482 F.3d 686, 694 (4th Cir. 2007) (en banc).                           “At the summary

judgment stage, facts must be viewed in the light most favorable

to the nonmoving party only if there is a ‘genuine’ dispute as

to those facts.”         Scott v. Harris, 550 U.S. 372, 380 (2007)

(quoting Fed. R. Civ. P. 56(c)).                      Summary judgment “should be

rendered    if    the    pleadings,         the           discovery     and    disclosure

materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.”                             Fed. R. Civ. P.

56(c).      “[T]here     is    no     issue          for    trial     unless    there      is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.”                      Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249-50 (1986); see also Scott, 550 U.S. at

380   (“Where    the    record      taken       as    a    whole     could    not   lead   a

rational trier of fact to find for the nonmoving party, there is

no ‘genuine issue for trial.’”).                 “As to those elements on which

it bears the burden of proof, a government is only entitled to

summary    judgment     if    the    proffered            evidence    is     such   that   a

                                            4
rational factfinder could only find for the government.”                      Smith,

578 F.3d at 250.

            We   have    reviewed      the    record    and    conclude     that   the

Defendants established entitlement to summary judgment for the

reasons stated by the magistrate judge and the district court.

We   have   considered    Smith’s       arguments      and    find   the   arguments

without merit or support in the record.                 Accordingly, we affirm.

We deny the motion to file an amicus brief.                     We dispense with

oral   argument    because       the    facts   and     legal    contentions       are

adequately    presented     in    the    materials      before       the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          5